Burke, J.
(concurring). I concur with Judge Fuld but would add, as the Corporation Counsel so well stated, that “ even if it were assumed that Article II, Section 1, does bar a system of limited voting, the system prescribed in the New York City Charter would not be affected because the constitutional provision is limited in its application to elections involving state officers or state issues.” (Spitzer v. Village of Fulton, 172 N. Y. 285, 289, cited with approval in Johnson v. City of New York, 274 N. Y. 411, 419.)
*145Section 1 of article II must be read together with sections 9 and 12 of article IX. When so read it is manifest that “ to hold that the ‘ mode of selection ’ must conform to any ‘ mode of selection ’ elsewhere prescribed in the Constitution would utterly defeat the [purpose of the] Home Buie Amendment.” (Bareham v. City of Rochester, 246 N. Y. 140,145,146,149.) “ If * * * Section 1 of Article II of the Constitution bars limited voting, the mode of selection adopted by [the people of the City of New York under the] Home Buie Amendment must prevail.”